Citation Nr: 0529743	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a scar on the left 
breast, status post excision of cyst.

2.  Entitlement to an increased original evaluation for a low 
back disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased original evaluation for 
residuals of thyroid cancer, status post thyroidectomy, 
currently rated as 10 percent disabling.

4.  Entitlement to a compensable original evaluation for a 
right knee disability.

5.  Entitlement to a compensable original evaluation for 
cervical spondylosis.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a scar of 
the left breast, status post excision of a cyst, entitlement 
to an increased original rating for residuals of thyroid 
cancer, status post thyroidectomy, entitlement to a 
compensable original evaluation for a right knee disability, 
and entitlement to a compensable original evaluation for 
cervical spondylosis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to her low back disability 
has been obtained or requested by the RO.

2.  The veteran's low back disability is manifested by pain, 
muscle spasm, some limitation of activities, and limitation 
of motion as follows: flexion to 65 degrees, extension to 35 
degrees, and lateral bending to 30 degrees both right and 
left.  There is no evidence of neurological symptoms or 
radiculopathy.


CONCLUSION OF LAW

The criteria for an original disability evaluation of 20 
percent, but no higher, for a low back disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes (DC) 5292, 5293, 5295 
(2002); DC 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
March 2005 that informed her of the type of information and 
evidence necessary to grant an increased rating for her low 
back disability.  In addition, by virtue of the rating 
decision on appeal, the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOCs), she was provided 
with specific information as to why her claim was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2005 letter notified the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help her get such things as medical 
records, or records from other Federal agencies, but that she 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's March 2005 letter contained a specific request that 
the veteran submit any medical records she had and to submit 
evidence in support of her claim.  She was asked to tell VA 
about any other records that she wanted the RO to get for 
her.  In addition, she was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of a May 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, and VA treatment records, 
and provided the veteran with several VA examinations.  The 
veteran has not indicated that there is additional evidence 
available that she would like VA to obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran was initially granted service connection for 
mechanical low back pain by rating decision dated in April 
1997.  Her back disability was initially assigned a 10 
percent disability rating.  The veteran appealed, seeking a 
higher rating.

The VA treatment records do not provide much information 
regarding the veteran's back disability.  VA treatment notes 
dated in 1997 indicate the veteran complained of recurrent 
low back pain.  A treatment note dated in September 1997 
indicates that the veteran had lower back spasms.

The veteran underwent a VA examination in March 1997.  She 
complained of intermittent low back pain for about the past 
five years, which was gradual in onset.  The veteran stated 
that finding a comfortable sleeping position was difficult.  
On examination there was no palpable mass and no low back 
tenderness.  Forward flexion was to 30 degrees, backwards 
extension was to 15 degrees, and lateral flexion and rotation 
were about 35 degrees bilaterally.  The veteran's gait was 
normal and there was no evidence of hypoesthesia or reflex 
abnormalities.  The diagnosis was musculoskeletal/mechanical 
low back pain.

The veteran was provided a second VA examination in July 
2004.  The veteran complained of daily back pain that was 
aggravated by bending, lifting, sitting too long, walking, or 
standing too long.  She did not report any episodes of 
incapacitation.  The veteran did not use a cane or braces and 
was able to walk at times as far as she wanted but at other 
times had to stop and rest.  On examination the veteran had 
slight spasm of the lumbar spine.  The buttocks and lower 
extremity musculature was symmetrical and had no atrophy.  
Deep tendon reflexes and muscle strength were symmetrical.  
Forward flexion of the lumbar spine was to 65 degrees, 
extension to 35 degrees, lateral bending was 30 degrees 
bilaterally.  There was normal sensorium, and a normal gait.  
The diagnosis was degenerative disc disease of the lumbar 
spine at L5-S1.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  


1.  Old rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in effect 
prior to September 26, 2003), a 10 percent evaluation is 
warranted where the veteran experiences characteristic pain 
on motion.  A higher rating, of 20 percent, is not warranted 
unless there is muscle spasm on extreme forward bending and 
loss of lateral spine motion unilaterally in a standing 
position.  A 40 percent rating is warranted when there is 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

The Board finds that a rating of 20 percent is warranted 
under the version of DC 5295 in effect prior to September 26, 
2003.  The veteran is shown to have lower back spasm by 
treatment note dated in September 1997.  In addition, back 
spasm was noted on the July 2004 VA examination.  There is no 
evidence of listing of the whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion, which would warrant a 40 percent 
rating.  Based on the foregoing, the Board finds that 
overall, the evidence does show that the veteran's low back 
disability is manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 20 percent, 
but not higher, under the old version of DC 5295.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 10 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is slight.  
A higher rating, of 20 percent is warranted for moderate 
limitation of motion of the lumbar spine, and severe 
limitation of the lumbar spine calls for a 40 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  The 
Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  The most recent VA examination report 
shows that the veteran had forward flexion to 65 degrees, 
extension to 35 degrees, and lateral bending to 30 degrees 
bilaterally, with no measure made of rotation bilaterally.  
The Board notes that the limitation of motion appeared more 
severe in March 1997, but that there was even less evidence 
of functional impairment in March 1997.  Overall the Board 
finds that the veteran's disability does not rise to the 
level of severe limitation of motion.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a  mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2005).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).  The Board finds that the limitation of motion of 
the veteran's lumbar spine does not rise to the level of more 
than moderate, when considering all factors including the VA 
examination reports.

Under DC 5293 (2002), a 40 percent rating is warranted for 
severe intervertebral disc syndrome (IDS), with recurring 
attacks and little intermittent relief.  The July 2004 VA 
examination did indicate a finding of degenerative disc 
disease but there is no evidence that the veteran has severe 
intervertebral disc syndrome (IDS), with recurring attacks.  
She complained of pain associated with her low back 
disability but has not suggested that she suffers attacks or 
flare-ups of any type.  The veteran shows no signs of 
neurological deficit with normal sensation and no pain 
radiation.  Therefore, the Board finds that there is no basis 
on which to find that the veteran suffers from more than 
moderate IDS; thus, the criteria for a rating in excess of 20 
percent rating under the old DC 5293 have not been met.  
38 C.F.R. § 4.71a, DC 5293 (2002).

2.  New rating criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 10 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degree, or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 
higher rating, of 20 percent, is not warranted unless there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 40 percent requires 
forward flexion of the thoracolumbar spine of less than 30 
degrees, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237, 5242, 5243 (2005).  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 20 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least two weeks but less than 4 weeks during the past 12 
months.  A higher rating, of 40 percent, is warranted if 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  The new regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurological symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time periods.  The July 2004 VA examination 
revealed that the veteran had forward flexion to 65 degrees 
and a combined range of motion of 155 degrees, not including 
rotation.  There is no evidence of ankylosis of the spine, or 
that forward flexion of the thoracolumbar spine is 30 degrees 
or less.  Finally, with regard to DC 5243, the evidence is 
insufficient to show that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  As previously discussed, the 
evidence does not establish that the veteran has any flare-
ups or attacks that would constitute incapacitating episodes 
or that require bed rest.  Accordingly, a rating in excess of 
20 percent is not warranted under the General Rating Formula, 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 
5242, 5243 (2005).  With respect to neurological symptoms, 
the Board notes that the VA examinations showed that there 
was no evidence of any neurological impairment. 

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  See e.g., March 1997 and July 2004 VA examination 
reports.  The veteran walks normally and has only minimal 
functional limitation such as difficulty lifting bending, or 
walking long distances.  She indicated that this affects her 
only sometimes and that sometimes she is able to walk as far 
as she wishes.  In summary, when the ranges of motion in the 
back are considered together with the evidence showing 
functional loss, to include the findings pertaining to 
neurological deficits, muscle strength, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent when compared to either the old or the new 
rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence is 
in favor of a rating of 20 percent for a low back disability, 
but no higher.  In reaching this decision the Board 
considered the doctrine of reasonable doubt and has resolved 
reasonable doubt in the veteran's favor.


ORDER

Entitlement to an original evaluation of 20 percent for a low 
back disability is granted.


REMAND

The Board finds that examinations are required for the 
veteran's other disabilities, including her left breast scar, 
her right knee, her residuals of thyroid cancer, and her 
cervical spondylosis.  With respect to the claim for service 
connection for a scar of the left breast, status post 
excision of a cyst, the service medical records reflect that 
the veteran reported a left breast cyst removal on her report 
of medical history at the time of discharge.  Service medical 
records from February 1995 show that the veteran had a biopsy 
of her left breast.  The March 1997 VA examination, conducted 
two months after discharge indicated a diagnosis of status 
post left breast cystectomy doing well.  The RO should 
schedule the veteran for an examination to determine if she 
suffers from a scar or ant other disability associated with a 
cyst removal.  

With respect to the increased ratings claims for a right 
knee, cervical spine, and thyroid disabilities, the Board 
finds that additional examinations are required.  The claims 
folder must be made available to the examiner and reviewed 
prior to the examination.  The examiner must conduct a full 
examination, including range of motion tests for the knee and 
cervical spine.  The examiner should address in detail any 
functional limitation due to pain for the knee and neck 
disabilities.  See, DeLuca v Brown, 8 Vet. App. 202 (1995).  
With respect to the veteran's residuals of thyroid cancer, 
status post thyroidectomy, the examiner should specifically 
indicate all current residuals of the thyroid cancer and 
thyroidectomy.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of any disability involving the 
left breast, status post cyst excision to 
include residual scarring, if any.  The 
examiner should review the claims folder 
before the examination.  All indicated 
tests should be conducted.  

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of her right knee disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  The 
examiner should determine if there is 
instability, recurrent subluxation, or 
other limitation of the right knee.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's right knee, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  To the extent possible, 
the examiner should attempt to portray 
the above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the right knee.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  The examiner must address the 
issue of additional limitation due to 
pain.  The examiner should review the 
reports of the VA examinations in March 
1997 and July 2004 and should attempt to 
reconcile those reports. 

3.  The RO should schedule the veteran 
for an examination to determine the 
extent of her cervical spine disability.  
The claims folder should be made 
available to the examiner for review.  
The examiner should conduct range of 
motion testing and all other appropriate 
testing including X-rays, if indicated.  
The examiner should determine if there is 
ankylosis of the cervical spine or if 
there is any neurological impairment.  If 
there is neurological impairment, it 
should be described in detail, with 
reference to specific nerves affected.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's cervical spine, including 
during flare-ups and including any pain 
that radiates.  The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  To the extent possible, 
the examiner should attempt to portray 
the above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the cervical spine.  
See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004), DeLuca v. Brown, 8 Vet.App. 202, 
at 204-206, 208 (1995).  A complete 
rationale for the opinions given should 
be provided.  The examiner must address 
the issue of additional limitation due to 
pain.  The examiner should review the 
reports of the VA examinations in March 
1997 and July 2004 and should attempt to 
reconcile those reports. 

4.  The RO should schedule the veteran 
for an examination to determine the 
extent of all disability as a residual of 
thyroid cancer and thyroidectomy.  The 
claims folder should be made available to 
the examiner before the examination.  All 
necessary tests should be conducted.  The 
examiner should address all symptoms that 
can be attributed to the veteran's 
thyroid cancer or status post 
thyroidectomy.  Specifically, the 
examiner should address whether the 
veteran suffers from eye involvement, 
fatigue, weight loss, tachycardia, 
emotional instability, increased pulse 
pressure or blood pressure, tremor, 
muscular weakness, mental disturbance, 
constipation, mental sluggishness, or 
weight gain as a result of the service 
connected thyroid disability.  The 
examiner should also indicate any 
symptoms of the veteran's thyroid cancer 
or status post thyroidectomy that are not 
listed above.  A complete rationale for 
any opinion offered should e provided.  
The examiner should review the reports of 
the March 1997 and July 2004 VA 
examinations and should attempt to 
reconcile those reports.

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


